DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for Continued Examination (RCE)
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on December 16, 2020 has been entered.
Information Disclosure Statement (IDS)
3.	The information disclosure statement (IDS) submitted on December 12, 16, 2020 is being considered by the examiner.
Allowable Subject Matter
4.	The indicated allowability of claims 1-20 is withdrawn in view of the newly discovered reference(s) to Jo et al. (US 2012/0163179 A1).  Rejections based on the newly cited reference(s) follow.

5.	Claims 1-20 are pending.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the mobile operator network" in 2.  There is insufficient antecedent basis for this limitation in the claim.

7.	Figure 12 of the application is directed to the claimed invention.

    PNG
    media_image1.png
    351
    538
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
8.	 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-3,10, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jo et al. (US 2012/0163179 A1) in view of Kennedy et al. (US 2011/0310840 A1) further in view of Kasslin et al. (US 2012/0093092 A1).
	Regarding claim 1, Jo et al. discloses a system of establishing a Television Whitespace (TVWS) relay for public safety, comprising:
	a multi Radio Access Technology (multi-RAT) base station (AP Geo-location 1520); and
	a TVWS relay (RS geo-location 1530) in communication with the multi-RAT base station configured to provide a backhaul channel to an IP network in a public safety environment (Public Internet);
	and wherein the TVWS backhaul radio is a TVWS geolocation database dependent (GDD)-dependent STA (Geo-locaton DB 1510).
([0104]: “In FIG. 17, a geographical location database (geo-location DB) 1510 is given as an example of a TVWS database.  An Access Point (AP) 1520 and an RS 1530 are intermediate access points.  The AP 1520 may access the geo-location DB 1510 over a public Internet, whereas the RS 1530 may access the geo-location DB 1510 over a cellular access network, a core cellular network, and the public Internet.  However, system implementation is not limited to this specific configuration.  In accordance with the embodiment of the present invention, the intermediate access points 1520 and 1530 initially register their locations to the TVWS DB 1510.  The TVWS DB 1510 may tabulate the locations of such intermediate access points and store the list.  An intermediate access point may query the TVWS DB 1510 about neighbor intermediate access point to which the intermediate access point will request help in relation to traffic distribution, from the received neighbor intermediate access point list.”)

    PNG
    media_image2.png
    732
    1139
    media_image2.png
    Greyscale

	Jo et al. differs from the claim is Jo et al. fails to disclose wherein a TVWS backhaul radio is used in a public safety in-vehicle base station;
	Kennedy et al. in the same field of invention discloses ([0038]: “In the illustrated example, the wireless terminal 108 is shown in communication with a mobile TVWS AP 156 forming a mobile TVWS AN.  To access the external network 112 or any other network (e.g., the Internet), the mobile TVWS AP 156 is in communication with a mobile WWAN AP 158 which, in t7urn, is in communication with the AP 154 of the AN 152.  In the illustrated example, the conveyance vehicle for the wireless terminal 108, the mobile TVWS AP 156 and the mobile WWAN AP 158 is a bus 160, but may be any other type of vehicle including, for example, an automobile, a person (e.g., a person carrying a portable device forming an ad-hoc AP), etc.”)

    PNG
    media_image3.png
    466
    811
    media_image3.png
    Greyscale

	Therefore, it would have been obvious to those having ordinary skill in the art before the effective filing date of the claimed invention to combine Kennedy et al. with Jo et al. so to implement the TVWS relay in a vehicle.
	Jo et al. further fails to disclose wherein the TVWS relay uses IEEE 802.11af and operates in a non-line of sight (NLOS) manner.
	 Kasslin et al. in the same field of invention discloses ([0031]: “In some embodiments, the devices 10, 14, 16, 18 are arranged to support one or more versions of IEEE 802.11 specifications.  In a further embodiment, the devices 10, 14 communicate to provide TVWS channel information for unassociated STA (14) under IEEE 802.11af enhancements.  The mobile terminal 14 requesting the information on white space channels may thus be arranged to function as a dependent and requesting station capable of requesting location-based dependent station enablement (DSE) and transmit beacon frames to initiate its own network.  The mobile terminal 16, 18 may be arranged to function as a non-beaconing station not allowed to initiate its own network.”)

    PNG
    media_image4.png
    379
    553
    media_image4.png
    Greyscale

([0005]: “IEEE 802.11af task group has been set up to define a standard for use of Wi-Fi technology in TV white spaces.  This enables additional bandwidth for Wi-Fi operations, and since an 802.11 system operating the TV white spaces would use frequencies below 1GHz, this would allow for greater distances to be achieved for Wi-Fi devices.”
Therefore, it would have been obvious to those having ordinary skill in the art before the effective filing date of the claimed invention to combine Kasslin et al. with Kennedy et al. and Jo et al. 

Regarding claim 2, Jo et al. discloses the system of claim 1, wherein the TVWS relay uses 16QAM, 64QAM, 256QAM, or another modulation technology.  ([0050]: “because a high-quality path to which a high-order Adaptive Modulation and Coding (AMC) is applicable can be established with the terminal 703d with the coverage area of the BS 701 through the RS 702d, system capacity can be increased with the same amount of radio resources.”). See also figure 2 (16QAM).

    PNG
    media_image5.png
    620
    921
    media_image5.png
    Greyscale

Regarding claims 3 and 17, Jo et al. discloses the system of claim 1, wherein the multi-RAT base station uses the TVWS radio to backhaul a portion of its backhaul needs. ([0104]: “In FIG. 17, a geographical location database (geo-location DB) 1510 is given as an example of a TVWS database.  An access Point (AP) 1520 and an RS 1530 are intermediate access points.  The AP 1520 may access the geo-location DB 1510 over a public Internet, whereas the RS 1530 may access the geo-location DB 1510 over a cellular access network, a core cellular network and the public Internet.”)

Regarding claim 10, Jo et al. discloses the system of claim 1, wherein out-of-band communications using IP are used to enable the TVWS link. (See Jo et al. figure 17 and Kennedy et al. figure 14).

	Regarding claim 20, Jo et al. discloses the system of claim 1, wherein a mix of LTE backhaul, cellular backhaul, wired backhaul and TVWS backhaul is used; and wherein one or more nodes in the radio access network act as a backhaul gateway, sharing its 

    PNG
    media_image6.png
    470
    713
    media_image6.png
    Greyscale

Jo et al. fails to disclose satellite backhaul. 
Kennedy et al. suggests “the example methods and apparatus may additionally or alternatively be implemented in connection with other wireless communication standards including, but not limited to, other WLAN standards, other standards for operating in spectrum white space, personal area network (PAN) standards, wide area network (WLAN) standards, wireless metropolitan area network (WMAN), wireless regional area network (WRAN) standards (e.g., IEEE.RTM. 802.22), cellular communication standards, or mobile satellite communications standards.”)
It would have been obvious to those having ordinary skill in the art before the effective filing date of the claimed invention to implement satellite backhaul, such as suggest in Kennedy et al. in Jo et al.


s 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Jo et al. (US 2012/0163179 A1) in view of Kennedy et al. (US 2011/0310840 A1) further in view of Kasslin et al. (US 2012/0093092 A1) in view of KASSLIN et al. (US 2011/0263209 A1).
	Regarding claims 4 and 5, Jo et al. discloses the system of claim 1.  Jo et al. fails to disclose wherein the multi-RAT base station uses TVWS to provide a priority backhaul link and/or redundancy.
	KASSLIN et al. (x0263209) discloses in the same field of the invention, discloses ([0033]: “Multi-radio controller 202 may manage the operation of some or all of interfaces 204-210.  For example, multi-radio controller 202 may prevent interfaces that could interfere with each other from operating at the same time by allocating specific time periods during which each interface is permitted to operate.  Further, multi-radio controller 202 may be able to process environmental information, such as sensed interference in the operational environment, to select an interface that will be more resilient to the interference.”)  
	([0043]: “Requesting applications and/or required resources may also dictate the selection of transports having specific speed, capacity, error-correction, security characteristics, etc..”)
	In other words, the multi-radio controller 202 (the multi-RAT base station in the claim) use TVWS interface to select (prioritize or redundancy) backhaul link.  See fig. 2.

    PNG
    media_image7.png
    436
    626
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    493
    897
    media_image8.png
    Greyscale

Therefore, it would have been obvious to those having ordinary skill in the art before the effective filing date of the claimed invention to combine KASSLIN et al. (x0263209) with Jo et al. (US 2012/0163179 A1) in view of Kennedy et al. (US 2011/0310840 A1) further in view of Kasslin et al. (US 2012/0093092 A1) for select or prioritize the most suitable channel.

Regarding claims 6-7, KASSLIN et al. (x0263209) further discloses wherein the multi-RAT base station uses TVWS to provide connectivity to a coordinating gateway  (100, 114 and gateway 112)

    PNG
    media_image9.png
    424
    642
    media_image9.png
    Greyscale


11.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jo et al. (US 2012/0163179 A1) in view of Kennedy et al. (US 2011/0310840 A1) further in view of Kasslin et al. (US 2012/0093092 A1) furthermore in view of O’Connor et al. (US 2007/0139182 A1).
	Regarding claim 12, Kennedy et al. discloses ([0038]: “In the illustrated example, the conveyance vehicle for the wireless terminal 108, the mobile TVWS AP 156 and the mobile WWAN AP 158 is a bus 160, but may be any other type of vehicle including, for example, an automobile, a person (e.g., a person carrying a portable device forming an ad-hoc AP), etc.”)
	Kennedy et al. fails to disclose wherein the public safety in-vehicle base station is configured in a vehicle and is coupling to the vehicle’s electrical system.
	O’Connor et al. in the same field of invention, discloses system and method for two-way, interactive communication regarding emergency notifications and responses for mobile environments.

    PNG
    media_image10.png
    507
    516
    media_image10.png
    Greyscale

	O’Connor et al. teaches (“The emergency communication may comprise text, audio, video, and other types of data.  The emergency notification is sent to users’ mobile communications devices such as in-vehicle telematics units, cellular phones, personal digital assistants (PDAs), laptops, etc.  That are currently located in the designated area.  The sender of the emergency message or the users’ service provider(s) may remotely control cameras and microphones associated with the users’ mobile communications devices.  For example, a rear camera ordinarily used when driving in reverse may be used to capture images and video that may assist authorities in searching for a suspect.  The users’ vehicles may send photographs or video streams of nearly individuals, cars and license plates, along with real-time location information, in response to the emergency notification.  Image recognition algorithms may be used to analyze license plates, vehicles, and faces captured by the users’ cameras and determine whether they match a suspect’s description.”  See abstract.
	Advantageously, the present invention utilizes dormant resources in a highly beneficial and time-saving manner that increases public safety and national security.  Therefore, it would have been obvious to those having ordinary skill in the art before the .
Allowable Subject Matter
12.	Claims 8, 9, 11, 13, 15, 16, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
13.	Claim 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA H PHAM whose telephone number is (571)272-3135.  The examiner can normally be reached on 571-272-3135.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


BRENDA H. PHAM
Primary Examiner
Art Unit 2412



/BRENDA H PHAM/           Primary Examiner, Art Unit 2412